Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 14 December 2020, the following has occurred: Claim 1 has been amended; Claims 3-7 and 10-11 have been canceled.
Now claims 1-2 and 8-9 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an acquisition section in claim 1 
a determination section in claim 1 
a generation section in claim 1 
a display section in claim 2
a detection section in claim 1
a transmission section in claim 1
a grocery shelving unit in claim 1
a notification section in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
the acquisition, determination, generation, transmission and display section are read from Applicant’s specification Figure 4, page 6, lines 20-24 and pages 8-9, and are determined to be software performed by the first controller (i.e., processor and memory)
the detection section and notification section are read from Applicant’s specification Figure 4, pages 9-10, and are determined to be software performed by the second controller (i.e., processor and memory)
the grocery shelving unit  is read from Applicant’s specification Figure 6, page 15, and is determined to be a system (i.e., hardware components)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for providing a user support in the purchasing of food. The limitations of
Claim 1
[… saving …] a measurement value with respect to an indicator for management of health of the user, […]; an acquisition section configured to acquire the measurement value […]; a determination section configured to determine a food ingredient recommended for the user to ingest based on the measurement value and a target value with respect to the indicator; a generation section configured to generate a list of food recommended for the user to purchase based on the food ingredient; and a transmission section configured to [… provide …] information indicating the list […]: a determination section configured to [… obtain …] the food information and determine whether or not the food indicated by the food information is included in the list; a notification section configured to notify the user of a result of determination by the determination section; […]; and a detection section configured to detect movement of the user based on a result of detection […], the determination section determines whether or not the detection section has detected a picking operation as the movement of the user, the picking operation being an operation to pick up food […], upon the determination section determining that the detection section has detected the picking operation, the list is updated according to the food that has been picked up by the picking operation, [… provides …] food information indicating a type of food purchased by the user, the determination section further determines whether or not there is any food yet to be purchased indicating food that is included in the list but is not included in the food purchased by the user, upon the determination section determining that there is food yet to be purchased, the notification section notifies the user that there is food yet to be purchased, the determination section further determines whether or not there is any food needlessly purchased among the food purchased by the user, the needlessly purchased food being food that has been purchased by the user but that should not have been purchased by the user, upon the determination section determining that there is food needlessly purchased, the notification section notifies the user that there is food needlessly purchased. 
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a wearable terminal device, an image forming apparatus, a communication device, a grocery shelving unit, storage, a POS terminal device and an acceleration sensor, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a wearable terminal device, an image forming apparatus, a communication device, a grocery shelving unit, storage, a POS terminal device and an acceleration sensor, the claim encompasses collection of health data of a user, to determine and provide a recommended list of foods for the user to purchase and monitoring the user’s purchases to update the list and provide the user with notifications. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an image forming apparatus, a communication device, storage and a POS terminal device, which implements the identified abstract idea. The an image forming apparatus and a communication device are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions; see Applicant’s specification Figure 4, page 6, lines 20-24 and pages 8-9), such that it amounts no more than mere instructions to apply the exception using generic computer components. The POS terminal device and storage are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions; see Applicant’s specification Figure 1, page 3) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of a wearable terminal device, “stores…”, “transmit… receive… transmits…”, a grocery shelving unit and an acceleration sensor. The wearable terminal device is recited a high-level of generality (i.e., a sensor to collect health information; see Applicant’s specification Figure 3, pages 6-7) and amounts to generally linking the abstract idea to a particular technological environment. The “stores…” is recited at a high-level of generality (i.e., as a general means of storing data) and amounts to the mere storage of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a an image forming apparatus, a communication device, storage and a POS terminal device, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a wearable terminal device, “stores…”, “transmit… receive… transmits…”, a grocery shelving unit and an acceleration sensor were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The wearable terminal device has been re-evaluated under the “significantly more” 
Claims 2 and 8-9 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, recites the addition element of “display the list on the display”, however the display of data on display is recited at a high level of generality (simply outputting data on a generic display for a user) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “display the list on the display” was considered extra-solution activity. The “display the list on the display” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Benefield (2018/0374385): Figure 1, paragraphs [0027], [0078]; Bitran (2017/0039886): Figure 1, paragraph [0003]; displaying data on a display is well-understood, routine, and conventional elements/functions. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 8-9 recites the additional elements of a measurement device, however the measurement device is recited a high-level of generality (i.e., a sensor to collect health information; see Applicant’s specification Figure 3, pages 6-7) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0374385 (hereafter “Benefield”), in view of U.S. Patent App. No. 2015/0269645 (hereafter “Gibson”), in view of U.S. Patent App. No. 2017/0039886 (hereafter “Bitran”), in view of U.S. Patent App. No. 2013/0006807 (hereafter “Bai”), in view of U.S. Patent App. No. 2017/0109806 (hereafter “Adoni”).

Regarding (Currently Amended) claim 1, Benefield teaches a food purchase supporting system (Benefield: Figure 1, paragraphs [0009]-[0010], “assist the individuals in making consumption decisions at mealtime and/or between meals that are based on activity level and a nutritional composition of foods and beverages consumed over a period of time… the present invention interface with retailers, thereby allowing use of an individual's user data (e.g., calories allowed, physical activity performed, nutritional considerations, preferences, restrictions, etc.) to provide dynamic real time meal options, services, products, and/or rewards that assist the individual to meet goals and achieve physical wellbeing and a healthy lifestyle. Embodiments of the present invention aid in building and fostering brand loyalty between the individuals and the service providers”) comprising: 
--a wearable terminal device for a user to wear on a body thereof (Benefield: Figure 1, element 140, paragraphs [0013]-[0014], “Fitness tracking device 140 is a physical activity tracking device”, paragraphs [0032]-[0034], “fitness tracking device 140 (e.g., portable wearable device)… a user wears fitness tracking device 140, which the user connects to client 
--an image forming apparatus communicatively connected to the wearable terminal device (Benefield: Figure 1, elements 110, 112, paragraph [0013], “client device 110 may be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with network 130… client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information… Client device 110 contains user interface 112”, paragraph [0027], “User interface 112 is a program that provides an interface between a user of client device 110, and a plurality of applications that reside on client device 110”, paragraph [0078], “display on user interface 112”. Also see, paragraphs [0032]-[0034]. The client device has a user interface for forming the images for display); 
--a communication device that communicates with the wearable terminal device and provided on [… a grocery device …]; storage that stores therein food information indicating a type of food placed on [… the grocery device …] (Benefield: Figure 1, elements 170, 190, paragraph [0021], “Grocery device 170 is a computing device associated with a grocery store, which assists the individual to identify food items within store inventory 172 for purchase that meet the goals set within dietary plan 118 or dietary plan 148. Store inventory 172 includes food items carried by the grocery store with nutritional and calorie content… grocery device 170 is a centrally located computing device which connects to fitness tracking device 140 and/or client device 110 via physical activity and dietary service program 200”); and 
Physical activity and dietary service program 200 utilizes the receipt information to access restaurant device 160, grocery device 170, and/or vendor device 190 to identify the selection of meal recommendation 122 and/or the redemption of retailer offer 124. Physical activity and dietary service program 200 utilizes the transaction number to access receipt data within restaurant device 160, which provides details pertaining to purchases of meal recommendation 122 and/or purchases of physical good and/or services… For purchases of meal recommendation 122, physical activity and dietary service program 200 retrieves caloric and nutritional content information”, paragraph [0083], “physical activity and dietary service program 200 determines the user redeemed retailer offer 124, physical activity and dietary service program 200 stores the details of the purchase (e.g., identifies items, products, services purchased, quantity or number of each item purchased, purchase price of each item, etc.)”. Also see, paragraphs [0019] and [0023]. The Examiner notes the vendor device communicates with fitness tracking device), 
--wherein the wearable terminal device stores a measurement value with respect to an indicator for management of health of the user (Benefield: Figure 1, element 149, paragraphs [0013]-[0014], “”paragraphs [0013]-[0014], “Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc.”. Also see, paragraphs [0015]-[0017]. The Examiner notes the breath of “an indicator” is taught under the broadest reasonable interpretation by any of the various measurements listed in paragraphs 
--a communication device that communicates with the wearable terminal device (Benefield: Figure 1, element 130, Figure 3, paragraphs [0013]-[0014], “client device 110 may be… any programmable electronic device capable of communicating with network 130… client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information”, paragraphs [0032]-[0034], “a user wears fitness tracking device 140, which the user connects to client device 110 and shares physical activity data 149 over network 130 via physical activity and dietary service client programs 114 and 144”, paragraph [0091], “Communications unit 310, in these examples, provides for communications with other data processing systems or devices.”. Also see, paragraph [0038]); 
--an acquisition section configured to acquire the measurement value from the wearable terminal device via the communication device (Benefield: Figure 1, element 114, paragraphs [0013]-[0014], “client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information”, paragraphs [0032]-[0034], “a user wears fitness tracking device 140, which the user connects to client device 110 and shares physical activity data 149 over network 130 via physical activity and dietary service client programs 114 and 144”); 
--a determination section configured to determine a food ingredient recommended for the user to ingest based on the measurement value and a target value with respect to the indicator (Benefield: Figure 1, element 114, paragraphs [0009]-[0010], “the present invention incorporate physical activity tracking with dietary and nutritional plans to assist individuals to meet goals, restrictions, and/or conditions (e.g., physical, dietary, and/or medical)”, paragraph [0036], “physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119… (e.g., determines food and beverage suggestions based on nutritional requirements, number of remaining calories for ingestion, recent physical activity, and the food and/or beverages choices that are available for consumption.)”, paragraph [0068], “Physical activity and dietary service program 200 determines meal recommendation 122 that includes food items and beverages to increase magnesium levels (e.g., suggests nuts, seeds, spinach, and bananas), increase potassium levels (e.g., bananas, yogurt, apples, spinach, etc.) and to assist in maintaining hydrations and/or to recover from dehydration ( e.g., water, sports recovery drink, etc.)”. Also see, paragraphs [0032], [0039]-[0040]. The Examiner notes nutritional content is a food ingredient, under the broadest reasonable interpretation); 
--a generation section configured to generate a list of food recommended for the user to purchase based on the food ingredient (Benefield: Figure 1, elements 112, 117, paragraph [0021], “physical activity and dietary service program 200 identifies and provides a listing of recommended foods for possible selection”, paragraph [0031], “Shopping list 117 is a list of items for purchase (e.g., food… physical activity and dietary service program 200 creates shopping list 117 based on user information 116, dietary plan 118, physical activity data 119”, paragraph [0069], “physical activity and dietary service program 200 ranks meal recommendations 122 in an order that maintains dietary plan 118 the remaining number of allowed calories for consumption (e.g., identifies an order of preference, in which the order of preference ranks the highest matching instance of meal recommendation 122 with dietary plan 
--a transmission section configured to transmit information indicating the list to the wearable terminal device (Benefield: Figure 1, elements 112, 114, paragraph [0013], “client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information”, paragraph [0040], “physical activity and dietary service program 200 resides on client device 110”, paragraph [0078], “physical activity and dietary service program 200 sends meal recommendation 122 and/or retailer offer 124 for display on user interface 112 and/or user interface 142”), the wearable terminal device includes: 
--a determination section configured to receive the food information and determine whether or not the food indicated by the food information is included in the list (Benefield: Figure 1, elements 170, 190, paragraph [0021], “Grocery device 170 is a computing device associated with a grocery store, which assists the individual to identify food items within store inventory 172 for purchase that meet the goals set within dietary plan 118 or dietary plan 148… Grocery device 170 via physical activity and dietary service client program 174 sends meal recommendation 122 (i.e., identifies foods to purchase) that may be automatically added and/or confirmed on shopping list 117 and creates retailer offer 124 (e.g., discounts, special sales, etc.), based on store inventory 172 and information provided by shopping list 117 and/or, meal recommendation 122”. Also see, paragraphs [0014] and claim 1, which describes the fitness tracking device as having a processor); 
--a notification section configured to notify the user of a result of determination by the determination section (Benefield: Figure 1, elements 170, 190, paragraph [0021], “prompt the user to view the food item when in proximity (e.g., walks down the aisle with the recommended food item, enter the department associated with the food item, etc… physical activity and dietary service program 200 identifies and provides a listing of recommended foods for possible selection from store inventory 172 and notifies the user through audio sounds and/or haptic feedback (e.g., vibration) when nearing a recommended food item”. Also see, paragraph [0027]); 
--an acceleration sensor; and a detection section configured to detect movement of the user based on a result of detection by the acceleration sensor (Benefield: Figure 1, element 149, paragraphs [0013]-[0014], “”paragraphs [0013]-[0014], “Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc… utilizes accelerometers, altimeters, and gyroscopes to calculate mileage, graph overall physical activity, and calculates calorie expenditure”, paragraph [0016], “fitness tracking device 140 utilizes user information 146… and the collected sensor data… to convert the movements into steps and physical activity”. Also see, paragraphs [0015]-[0016]), […],
--the [… vendor device …] transmits food information indicating a type of food purchased by the user (Benefield: Figure 1, elements 160, 170, 190, paragraph [0079], “Physical activity and dietary service program 200 utilizes the receipt information to access restaurant device 160, grocery device 170, and/or vendor device 190 to identify the selection of meal recommendation 122 and/or the redemption of retailer offer 124. Physical activity and dietary service program 200 utilizes the transaction number to access receipt data within restaurant device 160, which provides details pertaining to purchases of meal recommendation 122 and/or purchases of physical good and/or services… For purchases of meal recommendation 122, physical activity and dietary service program 200 retrieves caloric and nutritional content information”, paragraph [0083], “physical activity and dietary service program 200 determines the user redeemed retailer offer 124, physical activity and dietary service program 200 stores the details of the purchase (e.g., identifies items, products, services purchased, quantity or number of each item purchased, purchase price of each item, etc.)”. Also see, paragraphs [0019] and [0023]. The Examiner notes the vendor device communicates with fitness tracking device), […].
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) an acquisition section, (b) a determination section, (c) a generation section, (d) a transmission section, (e) a determination section, (f) a notification section and (g) a detection section, the system with software (i.e., physical activity and dietary service client program) of Benefield teaches the functionality of the claimed elements respectively (see mapping above). As such, this claim would be obvious to one of ordinary skill in the art at the time of the invention to make the system of Benefield separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
The Examiner notes Benefield has been interpreted to teach:
--a determination section configured to receive the food information and determine whether or not the food indicated by the food information is included in the list; 

In the event Benefield does not explicitly teach this feature, Gibson teaches this feature at Figures 1, 4, and paragraphs [0047]-[0051]. The motivation to combine Gibson within Benefield is for “aiding shoppers in a grocery store” (Gibson: paragraphs [0001]-[0004]).
Benefield may not explicitly teach (underlined below for clarity):
--a communication device that communicates with the wearable terminal device and provided on a grocery shelving unit on which food is placed; storage that stores therein food information indicating a type of food placed on the grocery shelving unit;
Gibson teaches a communication device that communicates with the wearable terminal device and provided on a grocery shelving unit on which food is placed; storage that stores therein food information indicating a type of food placed on the grocery shelving unit (Gibson: Figures 1, 4, paragraph [0016], “a shelf talker system”, paragraphs [0047]-[0048], “the method 400 receives one or more food item data communications over a short range communications protocol. For example, the grocery store may be equipped with shelf talkers that each have an NFC tag that communicate passively over the NFC protocol. The NFC tags may push food item data communications to the mobile endpoint device… the NFC tags on the shelf talkers push food item data communications to the user as the user is walking by the shelf talkers in an aisle of the grocery store”. Also see, paragraphs [0020]-[0022]. The Examiner notes Figure 1, has 3 shelves);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a grocery shelving unit on which food is placed as taught by Gibson within the grocery device for identifying items to purchase as determined by the user’s list of 
Benefield and Gibson may not explicitly teach (underlined below for clarity):
--a point of sale (POS) terminal device communicatively connected to the wearable terminal device, […] the POS terminal device transmits food information indicating a type of food purchased by the user,
Bitran teaches a point of sale (POS) terminal device communicatively connected to the wearable terminal device, […] the POS terminal device transmits food information indicating a type of food purchased by the user (Bitran: Figures 1-3, paragraphs [0024]-[0025], “the notifications of purchases 228 are electronic receipts that include a cost and a calorie count 230 for each purchased food item… The notifications of purchases 228 may be received from a point of sale module 234 of the food vendor 232… the client computing device 12 is a smart phone that is configured to receive the notifications of purchases 228 via a near field connection with the point of sale module 234, which may be an electronic point of sale device”. Also see, paragraph [0003]),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a point of sale device as taught by Bitran within the vendor device in communication with the wearable device as taught by Benefield and Gibson with the motivation of “improving the health and well-being of both individuals and entire populations” (Bitran: paragraph [0002]).
Benefield, Gibson and Bitran may not explicitly teach (underlined below for clarity):
--the determination section determines whether or not the detection section has detected a picking operation as the movement of the user, the picking operation being an operation to pick up food from the grocery shelving unit, upon the determination section determining that the detection section has detected the picking operation, the list is updated according to the food that has been picked up by the picking operation, 
--the determination section further determines whether or not there is any food needlessly purchased among the food purchased by the user, the needlessly purchased food being food that has been purchased by the user but that should not have been purchased by the user, upon the determination section determining that there is food needlessly purchased, the notification section notifies the user that there is food needlessly purchased.
Bai teaches the determination section determines whether or not the detection section has detected a picking operation as the movement of the user, the picking operation being an operation to pick up food from the grocery shelving unit, upon the determination section determining that the detection section has detected the picking operation, the list is updated according to the food that has been picked up by the picking operation (Bai: Figure 3, paragraphs [0035]-[0036], “a user may pickup an item which is not in the generated shopping list. In such a case, the system will generate new visualized compliance report and may automatically adjust the item list”), 
--the determination section further determines whether or not there is any food needlessly purchased among the food purchased by the user, the needlessly purchased food being food that has been purchased by the user but that should not have been purchased by the user, upon the determination section determining that there is food needlessly purchased, the notification section notifies the user that there is food needlessly purchased (Bai: Figures 3, 5, paragraph [0026], “a user 302 interactively selecting items 304 to purchase, with a food compliance report 336 updated in real time”, paragraphs [0035]-[0036], “During a food purchase… a user may an item which is not in the generated shopping list. In such a case, the system will generate new visualized compliance report”, paragraph [0041], “provide feedback 524 to the mobile device”. The Examiner interprets the compliance report is provided to the user and reads on a notification provided to the user based on determining purchase of a food item not on the list, which teaches what is required under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a pickup determination and purchase of items not on a list to update a list and provide notifications as taught by Bai within the use of grocery shelving unit and point of sale terminal device to provide notifications to a user when purchasing food using a list as taught by Benefield, Gibson and Bitran with the motivation of providing “real-time guidance during shopping” (Bai: paragraph [0003]).
Benefield, Gibson, Bitran and Bai may not explicitly teach (underlined below for clarity):
--the determination section further determines whether or not there is any food yet to be purchased indicating food that is included in the list but is not included in the food purchased by the user, upon the determination section determining that there is food yet to be purchased, the notification section notifies the user that there is food yet to be purchased,
Adoni teaches the determination section further determines whether or not there is any food yet to be purchased indicating food that is included in the list but is not included in the food purchased by the user, upon the determination section determining that there is food yet to be purchased, the notification section notifies the user that there is food yet to be purchased (Adoni: Figure 6, paragraph [0057], “a recommendation module 42a that determines and presents recommendation for a food product to a user in real-time”, paragraphs [0062]-[0063], “the recommendation module 42a determines which food products to match to the user data based on user's electronic grocery list… the recommendation module… presents the recommended food product on a display of the mobile device 65.”, paragraph [0104], “the system comprising the recommendation module 42a tracks the food product recommended and the food product actually purchased”. The Examiner interprets the recommendation model determines which items were purchased and what items still remain on the shopping list, and updates in real-time, and provides a notification by displaying a recommendation of the remaining items on the shopping list that have not yet been purchased, which reads on what is required under the broadest reasonable interpretation),
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining items still to be purchased and providing notifications of the remaining items as taught by Adoni within the use of grocery shelving unit and point of sale terminal device to provide notifications to a user when purchasing food using a list as taught by Benefield, Gibson, Bitran and Bai with the motivation of “improving the health of the user and/or the user's family” (Adoni: paragraph [0084]).

Regarding (Original) claim 2, Benefield, Gibson, Bitran, Bai and Adoni teaches the limitations of claim 1, and further teaches wherein the image forming apparatus further includes: an operation panel having a display (Figure 1, elements 110, 112, paragraph [0013], “client device 110 may be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with network 130… Client device 110 contains user interface 112”, paragraph [0027], “User interface 112 is a program that provides an interface between a user of client device 110, and a plurality of applications that reside on client device 110”, paragraph [0078], “display on user interface 112”. Also see, paragraphs [0032]-[0034]); and
--a display section configured to display the list on the display (Benefield: Figure 1, elements 112, 117, paragraph [0078], “physical activity and dietary service program 200 sends meal recommendation 122 and/or retailer offer 124 for display on user interface 112 and/or user interface 142”. Also see, paragraph [0040]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Benefield, Gibson, Bitran, Bai and Adoni teaches the limitations of claim 1, and further teaches wherein the wearable terminal device includes a measurement device that performs measurement to obtain the measurement value (Benefield: Figure 1, element 149, paragraphs [0013]-[0014], “”paragraphs [0013]-[0014], “Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc… utilizes accelerometers, altimeters, and gyroscopes to calculate mileage, graph overall physical activity, and calculates calorie expenditure”, paragraph [0016], “fitness tracking device 140 utilizes user information 146… and the collected sensor data… to convert the movements into steps and physical activity”. Also see, paragraphs [0015]-[0016]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Benefield, Gibson, Bitran, Bai and Adoni teaches the limitations of claim 8, and further teaches wherein the measurement device measures blood pressure of the user (Bitran: Figure 1, paragraphs [0011]-[0013], “client computing devices 16 may include a wearable computing device 18, which may take the form of a wrist mounted device or head mounted device… such as a computerized pulse oximeter, electronic inhaler, electronic insulin delivery device, electronic blood sugar monitor, blood pressure monitor, etc… Biometric data may include a variety of data sensed by sensors on client computing device 12 or other client computing devices 16, such as pedometer information, heart rate and blood pressure, duration and timing of sleep cycles, body temperature, galvanic skin response, etc. Additional biometric data is discussed below in relation to the wristwatch embodiment of the wearable computing device 18”).
The motivation to combine is the same as in claim 1, incorporated herein.

Response to Arguments
Applicant’s arguments filed on 14 December 2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 14 December 2020.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-11, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

claim 1 is amended herein to recite that the wearable terminal device detects a picking operation by a user and updates the list of food, the wearable terminal device determines whether or not there is any food yet to be purchased, and the wearable terminal device determines whether or not there is any food needlessly purchased. These three features are directed to additional elements that integrate the abstract idea into a practical application

The Examiner respectfully disagrees.
	It is respectfully submitted that detection of a picking operation and updating of the list is not an additional element, neither is the determinations made by the generic hardware components regarding the user’s purchases. The argued limitations are actions performed by the generic hardware components in performance of the abstract idea, in detecting and determining data to be used to provide notifications to a user to organize the activity of the user. The Examiner notes only additional elements can provide a practical application, the claim does not recite a practical application of the abstract idea and/or significantly more.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-11, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
independent claim 1 is amended herein to recite, amongst other things, that the wearable terminal device detects a picking operation by a user and updates the list of food, the wearable terminal device determines whether or not there is any food yet to be purchased, and the wearable terminal device determines whether or not there is any food needlessly purchased… Applicant respectfully submits that none of the cited .

The Examiner respectfully disagrees.
	It is respectfully submitted that the amended claim is now taught by the new grounds of rejection of Benefield, Gibson, Bitran, Bai and Adoni. In particular newly applied Bai and Adoni teach the argued limitations of detection of a picking operation and updating the list, and determination of yet to be purchased/needlessly purchased items and providing notifications based on the determination and would be obvious to combine with the system of Benefield. Therefore Applicant’s argument is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626